Citation Nr: 0929977	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals, left inguinal hernia, status post surgical repair, 
prior to January 12, 2009.

2.  Entitlement to an increased evaluation in excess of 10 
percent for residuals, left inguinal hernia, status post 
surgical repair, beginning January 12, 2009.


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel









INTRODUCTION

The Veteran served on active duty from February 1976 to 
January 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from March 2006 and March 
2009 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  Prior to January 12, 2009, the Veteran's residuals, left 
inguinal hernia, status post surgical repair, were manifested 
by no evidence of postoperative recurrent hernia, no evidence 
of discomfort upon palpation to the left inguinal region, and 
no evidence of a tender, painful, or disabling residual 
surgical scar.

2.  Beginning January 12, 2009, the Veteran's residuals, left 
inguinal hernia, status post surgical repair, are manifested 
by evidence of tenderness over a left inguinal herniorrhaphy 
scar, and no evidence of a postoperative recurrent hernia.


CONCLUSIONS OF LAW

1.  Prior to January 12, 2009, the criteria for an initial 
compensable evaluation for residuals, left inguinal hernia, 
status post surgical repair, were not met.  38 U.S.C.A. §§ 
1155, 1503A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2008).

2.  Beginning January 12, 2009, the criteria for an 
evaluation in excess of 10 percent for residuals, left 
inguinal hernia, status post surgical repair, were not met.  
38 U.S.C.A. §§ 1155, 1503A, 5107 (West 2002); 38 C.F.R. 
§§ 4.114, 4.118, Diagnostic Codes 7338-7804 (2008); 73 Fed. 
Reg. 54708-54712 (Sept. 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for an initial 
compensable evaluation prior to January 12, 2009, and an 
increased evaluation in excess of 10 percent after January 
12, 2009, for residuals, left inguinal hernia, status post 
surgical repair, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A.  §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326 (2008).  Prior to the 
initial adjudication in March 2006, letters dated in December 
2005 and March 2006 satisfied the duty to notify provisions 
and included information on disability ratings and effective 
dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman, 19 Vet. App. at 491. 

The Veteran's service treatment records, private treatment 
records, and VA treatment records have been obtained and 
associated with the claims file.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  Additionally, the Veteran was afforded VA 
examinations in March 2006 and in January 2009.  38 C.F.R. 
§ 3.159(c)(4).  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Sanders v. Nicholson, 487 F.3d 881, 889 


(Fed. Cir. 2007); cert. granted sub nom. Peake v. Sanders, 76 
U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209) (holding 
that although Veterans Claims Assistance Act of 2000 notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (finding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant). 

Once service connection has been granted, disability ratings 
are determined by the application of the VA's Schedule for 
Rating Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 


disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  Additionally, VA has a duty to 
consider the possibility of assigning staged ratings.  Id.  

In November 2005, the Veteran filed a claim for entitlement 
to service connection for residuals, left inguinal hernia, 
status post surgical repair.  Service connection was granted 
by a March 2006 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.114, Diagnostic 
Code 7338, effective November 4, 2005.  The Veteran 
subsequently filed a notice of disagreement to the March 2006 
rating decision in December 2006.  By a March 2009 rating 
decision, evaluation of residuals, left inguinal hernia, 
status post surgical repair, was increased to 10 percent 
under 38 C.F.R. § 4.114, Diagnostic Code 7338-7804, effective 
January 12, 2009.  See 3.400 (2008).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2008).  The hyphenated diagnostic code in this case 
indicates that residuals, left inguinal hernia, status post 
surgical repair under 38 C.F.R. § 4.114, Diagnostic Code 
7338, is the service-connected disorder, and superficial 
scar, painful on examination, under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, is a residual condition.

Under Diagnostic Code 7338, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion, or is not operated, but 
remediable.  A 10 percent rating is assigned when the 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt.  A 


30 percent rating is assigned when the inguinal hernia is 
small and postoperative but recurrent; where it is inoperable 
and irremediable, not well supported by truss; or where it is 
not readily reducible.  A 60 percent rating is assigned where 
the inguinal hernia is large, postoperative, and recurrent, 
and is not well supported under ordinary conditions and is 
not readily reducible, when considered inoperable.  10 
percent is added for bilateral involvement, providing the 
second hernia is compensable.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338. 

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating skin disabilities, to include 
scars, effective October 23, 2008.  See 73 Fed. Reg. 54708-
54712 (Sept. 23, 2008).  Under the previous regulation, a 
maximum evaluation of 10 percent was warranted for 
superficial scars that were painful on examination.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804.  The revised regulation 
provides for a 10 percent evaluation for one or two scars 
that are unstable or painful, a 20 percent evaluation for 
three or four scars that are unstable or painful, and a 30 
percent evaluation for five or more scars that are unstable 
or painful.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  

With respect to the revised regulations for scars, when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce impermissible 
retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended version may only be applied as of its 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000).

Initial Compensable Evaluation Prior to January 12, 2009

Service treatment records dated in January 1974 through April 
1985 reflect that the Veteran underwent a left inguinal 
herniorrhaphy in August 1980 after presenting in 


June 1980 with bulging in the left inguinal region that came 
on acutely and in July 1980 with pain and occasional swelling 
in the left inguinal region.  

Private treatment records dated in April 2004 noted the 
Veteran's chief complaint of discomfort and dull pain in the 
left groin.  It was noted that the Veteran had been involved 
in an automobile accident earlier that month, and almost 
immediately experienced burning pain in the left groin.  It 
was further noted that the Veteran had a left inguinal 
herniorrhaphy in 1980 with no mesh.  Upon examination, no 
visible bulge was seen or felt in either groin.  There was a 
left inguinal horizontal incision from the August 1980 
surgery.  The left external inguinal ring was slightly to 
moderately dilated with a moderately tender bulge through the 
ring.  The impression was bilateral inguinal hernia left side 
greater than right and left side recurrent.  Ultimately, the 
Veteran was scheduled for a bilateral inguinal herniorrhaphy 
using a mesh graft in April 2004.  Post-operative progress 
notes a diagnosis of left recurrent directing hernia.  In a 
letter dated in June 2004, the Veteran's physician stated 
that physical examination revealed the wounds were healing 
well without infection or recurrence, and that he had reached 
maximum medical improvement.  

The Veteran underwent a VA examination in March 2006.  The 
record indicates that the claims file was reviewed by the VA 
examiner.  The Veteran reported that he had an excellent 
surgical outcome after undergoing a left recurrent inguinal 
hernia repair in 1980, and was asymptomatic until April 2004, 
at which time he felt pain in the left groin immediately 
following an automobile accident.  The Veteran further 
reported that he was unable to lift and carry as much weight 
since his accident and resultant herniorrhaphies in August 
1980 and in April 2004, and he had changed his underwear type 
due to local discomfort at the operated sites.  With respect 
to his job duties, the Veteran reported that he had a desk 
job with some fieldwork but there was not a lot of lifting 
and carrying. 

The VA examiner noted that the Veteran underwent a left 
recurrent inguinal hernia repair in 1980, and that no mesh 
was employed.  The VA examiner further noted 


that the Veteran underwent repair of a recurrent left 
inguinal hernia as well as had a separate incision developed 
for repair of a right inguinal hernia in April 2004, and that 
he had a reinforcement mesh was employed at both operative 
sites at the time of surgery.  The VA examiner noted that the 
Veteran did not medicate specifically for any groin pain and 
did not apply any kind of paste or topical ointments to his 
incision scars.  The VA examiner further noted that according 
to the Veteran's postoperative medical records, the left 
external inguinal ring was slightly to moderately dilated 
with a moderately tender bulge through the ring.  The VA 
examiner reported "there [had] been no adverse implications 
to the job from the standpoint of the development of the 
hernias and resultant surgery."

Upon examination, well-healed, bilateral, separate, and 
noncontiguous inguinal incisions were noted.  There was 
palpable scar tissue beneath both incisions but no visible or 
palpable bulging in the incisions.  The VA examiner noted 
that upon introducing an examining palpating finger into both 
inguinal rings, the Veteran did not complain of any 
discomfort and upon employing the Valsava maneuver, no 
inguinal hernia impulse was noted, bilaterally.  The VA 
examiner diagnosed "recurrent inguinal hernia left side 
dealt with surgically in April 2004."  Upon providing this 
diagnosis, the VA examiner reported 

[a]s to the current [left] inguinal 
hernia, he may not have experienced 
reherniation had he not had a prior 
surgery at the same location, which 
likely as not weakened the tissue, 
thereby as likely as not setting him up 
for reherniation in my opinion [...].  This 
[V]eteran at the present time appears to 
have had a postoperative result 
surgically to be quite stable to the 
present bilaterally.  No recurrent 
hernias were found on examination today.

Private treatment records dated in June 2006 through March 
2008 noted the Veteran's complaints of pain.  First, in June 
2006, the Veteran complained of pain and heaviness in the 
left side, and reported that he had noted the onset of 
discomfort 


six months prior that became progressively worse.  Upon 
examination, there was no palpable or visible bulge, nor was 
there any recurrence or abnormality in the groin.  
Ultimately, it was noted that there was no evidence of 
recurrent hernia on either side.  Next, in April 2007, the 
Veteran presented again with bilateral pain that was greater 
in the left side.  The Veteran reported that pain developed 
after he had been walking for exercise around a track six 
times, and that the pain was not responding to medication.  
No bulge was noted.  Finally, in March 2008, the Veteran once 
again presented with bilateral groin pain, that was greater 
in the left side.  The Veteran rated his pain a five on a 
scale of one to ten.  The Veteran described the pain as 
constant, dull, heavy, and burning, lasting 30 to 60 minutes 
at a time.  Upon physical examination, the groin was normal.

At a February 2008 RO hearing, the Veteran testified that he 
was experiencing symptoms of heaviness, swelling, puffiness, 
and discomfort in his groin area.  The Veteran testified 
"...it's not always pain, but sometimes, it feels like I've 
had a hernia where it broke loose, and sometimes, it just 
feels it's about to break loose down there and swell."  The 
Veteran also testified that upon exercising around a track 
about four times per day, he would have to lean up against a 
tree in order to get some relaxation because his groin could 
not handle the exercise.  The Veteran testified 

I'm feeling the heaviness and discomfort 
right now.  Even as I say, when I'm 
driving, even when I'm laying down in 
bed, so it's always there.  It's not like 
when I exert.  It's more when I exert, 
but I can be laying up in bed, and I toss 
and turn, and sometimes, I don't even 
sleep because of it.

The evidence of record does not support an initial 
compensable evaluation for a left inguinal hernia, status 
post surgical repair, prior to January 12, 2009, under 
38 C.F.R. § 4.114, Diagnostic Code 7338.  To warrant a 10 
percent evaluation, the inguinal hernia must be postoperative 
recurrent, readily reducible, and well 


supported by truss or belt.  First, during an April 2004 
examination, a private physician reported that the impression 
was bilateral inguinal hernia, left side recurrent, and that 
a post-operative diagnosis of left recurrent directing hernia 
was provided later that month.  During the Veteran's March 
2006 VA examination, the VA examiner diagnosed recurrent 
inguinal hernia, left side, dealt with surgically in April 
2004.  However, the VA examiner reported that no recurrent 
hernias were found on examination.  Additionally, private 
treatment records dated in June 2006 noted that there was no 
evidence of recurrent hernia on either side, nor was there 
any abnormality in the groin.  A private treatment record 
dated in March 2008 further indicated that the Veteran's 
groin was normal.  

Moreover, the record is negative for any indication that the 
Veteran ever used a truss or belt for support.  While during 
the Veteran's March 2006 VA examination, he reported that he 
was unable to lift and carry as much weight since his April 
2004 accident and resultant herniorrhaphies, he did not 
report using any type of assistive device.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, 10 percent is 
added for bilateral involvement, providing the second hernia 
is compensable.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  
In this case, while the record contains diagnoses of 
bilateral inguinal hernias, the Veteran was denied service 
connection for residuals, right inguinal hernia, status post 
surgical repair, by a March 2006 rating decision.  Therefore, 
10 percent is not warranted for bilateral involvement.  

During the March 2006 VA examination, the presence of a scar 
was noted.  On this basis, entitlement to a separate 
evaluation for that scar has been considered.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (holding that separate 
evaluations are warranted where the symptomatology under 
various diagnostic codes is not duplicative or overlapping).  

The evidence of record does not support an initial 
compensable evaluation for the Veteran's left inguinal scar, 
prior to January 12, 2009, under the previous regulations, 


which provided for a maximum 10 percent evaluation for 
superficial scars that were painful on examination.  The 
March 2006 VA examination report found well-healed incisions 
with palpable scar tissue beneath both incisions.  The scars 
were not reported as tender or painful.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Moreover, under the revised criteria 
beginning October 23, 2008 but prior to January 12, 2009, an 
initial compensable evaluation is not warranted as the scar 
was not unstable or painful.  See 73 Fed. Reg. 54708-54712 
(Sept. 23, 2008).  

The Board has also considered other diagnostic codes 
pertaining to scars.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  The Veteran's service-connected scar is not 
on the head, face, or neck, it is not deep or that it causes 
limitation of motion or function, the area is not 144 square 
inches or greater, and it is not unstable.  See C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7805 
(2008).

Increased Evaluation in Excess of 10 Percent 
Beginning January 12, 2009

In January 2009, the Veteran underwent a VA examination.  
After recording the Veteran's pertinent history, the VA 
examiner noted his complaints of daily pain and pressure 
sensation in the inguinal region that would worsen with 
lifting.  It was further noted that the Veteran self-
treated with mild heat application and Advil.  The examiner 
reported that the Veteran's condition had no bearing on his 
employment.  Upon physical examination, no palpable 
inguinal hernias were present.  There was a well-healed, 
transverse, 12-centimeter, inguinal herniorrhaphy scar on 
the left side and a 9-centimeter herniorrhaphy scar on the 
right side.  Both scars were non-inflamed, but there was 
subjective tenderness over the left herniorrhaphy scar.  
The scar was nonadherent to underlying structures.  The VA 
examiner diagnosed healed recurrent left inguinal hernia, 
aggravated by work related injury and now with chronic 
subjective discomfort. 

In this case, the evidence of record does not support an 
evaluation in excess of 10 percent for a left inguinal 
hernia, status post surgical repair, beginning January 12, 


2009, under the previous regulation as a 10 percent 
evaluation is the maximum rating permitted under the previous 
Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Moreover, under the revised criteria an evaluation in 
excess of 10 percent is not warranted as the scar is not 
unstable or painful.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 
2008).  Therefore, an evaluation in excess of 10 percent is 
not warranted under either the previous or revised Diagnostic 
Code 7804.  

The Board has also considered other diagnostic codes 
pertaining to scars.  Schafrath 1 Vet. App. at 595.  The 
Veteran's scar is not on the head, face, or neck, and is not 
deep and linear in an area of at least 6 square inches (39 
sq. cm.) but less than 12 square inches (77 sq. cm.).  See 
38 C.F.R. § 4.118, Diagnostic Code 7800, 7801 (2008).  The 
record is negative for any indication that the Veteran has 
experienced any disabling effects of his scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  While during the January 2009 
VA examination, it was noted that the Veteran experienced 
subjective discomfort over the scar, it was also noted that 
the scar was non-inflamed and well-healed, and had no bearing 
on his employment.  Finally, the Veteran's scar is currently 
rated as 10 percent disabling, which is the maximum rating 
under Diagnostic Codes 7802 and 7803.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7802 and 7803.

Additionally, the evidence of record does not support a 
separate compensable evaluation for a left inguinal hernia, 
status post surgical repair, after January 12, 2009, under 
38 C.F.R. § 4.114, Diagnostic Code 7338.  The January 2009 VA 
examiner diagnosed a healed recurrent left inguinal hernia.  
The examiner noted that no palpable inguinal hernias were 
present upon examination.  

Evaluating a disability using either the corresponding or 
analogous diagnostic codes contained in the Schedule is 
generally sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is 


inadequate, it may be appropriate to assign an extraschedular 
rating.  38 C.F.R. § 3.321(b) (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate, a task performed 
either by the RO or the Board.  Id.; see Thun v. Peake, 22 
Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 
Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then his 
disability picture is contemplated by the Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required. 

Prior to January 12, 2009, the Veteran's residuals, left 
inguinal hernia, status post surgical repair, were manifested 
by no evidence of postoperative recurrent hernia, no evidence 
of discomfort upon palpation to the left inguinal region, and 
no evidence of a tender, painful, or disabling residual 
surgical scar.  Beginning January 12, 2009, the Veteran's 
residuals, left inguinal hernia, status post surgical repair, 
were manifested by evidence of tenderness over a left 
inguinal herniorrhaphy scar, and no evidence of a 
postoperative recurrent hernia.  Thus, when comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
congruent with the disability picture represented by the 
assigned rating, as they reasonably describe his disability 
level and symptomatology for the rating period in question.  
Therefore, a schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. §§ 4.114, 4.118 Diagnostic Codes 
7338-7804.

Thus, the Board finds that no part of the Veteran's 
disability picture, based on the evidence of record with 
respect to his left inguinal hernia residuals can be 


characterized as an exceptional case, so as to render the 
schedular evaluation inadequate.  The threshold determination 
for a referral for extraschedular consideration was not met 
with respect to the Veteran's service-connected left inguinal 
hernia residuals and consequently, the Board finds that he is 
not entitled to referral for an extraschedular rating for 
this disorder.  Thun, 22 Vet. App. at 115.  

As the medical evidence of record does not reflect findings 
meriting either an initial compensable evaluation prior to 
January 12, 2009, or an evaluation in excess of 10 percent 
beginning January 12, 2009, for left inguinal hernia 
residuals, the preponderance of the evidence is against the 
Veteran's claim.  Accordingly, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation prior to January 12, 2009, 
for residuals, left inguinal hernia, status post surgical 
repair, is denied.

An evaluation in excess of 10 percent beginning January 12, 
2009, for residuals, left inguinal hernia, status post 
surgical repair, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


